Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11-14, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Petska et al. (U.S. Patent Application Publication No. 2007/0289543, as cited by Applicant in IDS on 2/17/2022).
For claim 1, Petska et al. discloses a pet litter (as discussed in the abstract: “animal litters containing composite particles”) comprising dried particles (as discussed in [0027]: “dry mixing of the composite particles”) of compacted material (as discussed in [0040]: a roll press compaction process”) comprising 50 wt. % to 85 wt. % expanded perlite (as discussed in [0050]: expanded perlite is considered an absorbent material and page 12, “claim 7” discusses “50-99.9% absorbent material”), wherein the dried particles further comprise a binder comprising starch (as discussed in [0080]), and wherein the dried particles have a density of about 25.0 Ib/ft3 to about 55.0 Ib/ft3 (as discussed on page 12, “claim 11”: 18-36 Ib/ft3 where 25-36lb/ft3 is within the claimed density range).
For claim 11, Petska et al. discloses the pet litter of claim 1, wherein the litter is a clumping litter (as discussed in the abstract) comprising a clumping agent (as discussed in [0007] and [0080]: “clumping agents”).
For claim 12, Petska et al. discloses the pet litter of claim 11, wherein the clumping agent is selected from the group consisting of bentonite, guar gum, starches, xanthan gum, gum Arabic, gum acacia, silica gel, and mixtures thereof (as discussed in [0080]).
For claim 13, Petska et al. discloses the pet litter of claim 1, further comprising an additive selected from the group consisting of an odor control agent, a fragrance, an anti-microbial agent, an anti-sticking agent, an agent for controlling pH, a dye, a coloring agent, a de-dusting agent, a disinfectant, and combinations thereof (as discussed in [0010]).
For claim 14, Petska et al. discloses the pet litter of claim 13, wherein the odor control agent is activated carbon (as discussed in [0036] and [0054]).
For claim 17, Petska et al. discloses a pet litter (as discussed in the abstract: “animal litters containing composite particles”) comprising dried particles (as discussed in [0027]: “dry mixing of the composite particles”) of compacted material (as discussed in [0040]: a roll press compaction process”) consisting essentially of expanded perlite (as discussed in [0050]: expanded perlite) and starch (as discussed in [0080]), wherein the dried particles have a density of about 25.0 Ib/ft3 to about 55.0 Ib/ft3 (as discussed on page 12, “claim 11”: 18-36 Ib/ft3 where 25-36lb/ft3 is within the claimed density range).
For claim 18, Petska et al. discloses the pet litter of claim 1, wherein the dried particles have a density of about 25 Ib/ft3 to about 45 Ib/ft3 (as discussed on page 12, “claim 11”: 18-36 Ib/ft3 where 25-36lb/ft3 is within the claimed density range).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Petska et al. in view of Fritter (CA 2546538 A1).
For claim 2, Petska et al. discloses the invention substantially as claimed, but fails to show wherein the dried particles of compacted material have a moisture content from about 0.25 wt. % to about 10.0 wt. %. However, Fritter teaches a pet litter (as seen in the title) comprising dried particles (as discussed in [0029] and in [0068]) of compacted material (as discussed in [0064]: “high pressure agglomeration process, a low pressure agglomeration process”, “a roll press compaction process”, and in [0068]: “compaction”), wherein the dried particles of compacted material have a moisture content from about 0.25 wt. % to about 10.0 wt. % (as discussed in [0069]: “In one embodiment, the moisture content of the composites is less than about 15% by weight, generally in the range of 8-13% by weight.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet litter of Petska et al. to include the moisture content as taught by Fritter for the advantage of ensuring the dried particles of compacted material stick together.
For claim 6, Petska et al. discloses the pet litter of claim 1, wherein the dried particles of compacted material have a size from “150 µm to about 5 mm (4-100 mesh)” (as discussed in [0029]). While there is overlap between the broad range of sizes of the dried particles of the reference to Petska et al. and the claimed narrower range, the disclosed range of 4-100 mesh is not anticipatory of US sieve 8 (2,380 microns) to 30 (595 microns) mesh.  However, Fritter teaches a pet litter (as seen in the title) comprising dried particles (as discussed in [0029] and in [0068]) of compacted material (as discussed in [0064]: “high pressure agglomeration process, a low pressure agglomeration process”, “a roll press compaction process”, and in [0068]: “compaction”), wherein the dried particles of compacted material have a size from US sieve size 8 (2,380 microns) to 30 (595 microns) mesh (as discussed in [0048]: “light-weighting materials having the following mean particle diameters: about 1500 microns or less”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet litter of Petska et al. to include the dried particles of compacted material have a size from US sieve size 8 (2,380 microns) to 30 (595 microns) mesh as taught by Fritter for the advantage of maintaining the structural integrity of the litter once compacted. 
For claim 9, Petska et al. discloses the invention substantially as claimed, but fails to show wherein the dried particles have an attrition less than or about 5.0%. However, Fritter teaches a pet litter (as seen in the title) comprising dried particles (as discussed in [0029] and in [0068]) of compacted material (as discussed in [0064]: “high pressure agglomeration process, a low pressure agglomeration process”, “a roll press compaction process”, and in [0068]: “compaction”), wherein the dried particles have an attrition less than or about 5.0% (as shown in Table 2 on page 21, the attrition of the composite is 4.5% in sample 1D). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet litter of Petska et al. to include an attrition less than or about 5.0% as taught by Fritter for the advantage of maintaining the compaction of the litter during processing and handling.
For claim 16, Petska et al. discloses the invention substantially as claimed, including wherein the dried particles of compacted material consist essentially of expanded perlite (as discussed in [0050]) and starch (as discussed in [0080]), but is silent about water. However, Fritter teaches a pet litter (as seen in the title) comprising dried particles (as discussed in [0029] and in [0068]) of compacted material (as discussed in [0064]: “high pressure agglomeration process, a low pressure agglomeration process”, “a roll press compaction process”, and in [0068]: “compaction”), wherein the dried particles of compacted material consist essentially of expanded perlite (as discussed in [0007]), starch (as discussed in [0057]) and water (as discussed in [0029]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet litter of Petska et al. to include water as taught by Fritter for the advantage of maintaining the structural integrity of the litter during processing and handling once compacted.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Petska et al. in view of Wang et al. (U.S. Patent Application Publication No. 2007/0169709).
For claim 7, Petska et al. fails to specifically disclose the pet litter of claim 1, wherein the dried particles comprise about 1.0 wt. % to about 4.0 wt. % of starch. However, Wang et al. teaches a pet litter comprising dried particles (as discussed in [0009]), wherein the dried particles further comprise a binder (as discussed in [0025]) comprising starch and the dried particles comprise about 1.0 wt. % to about 4.0 wt. % of starch (as discussed in [0025]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dried particles of Petska et al. to include about 1.0 wt. % to about 4.0 wt. % of starch as taught by Wang et al. for the advantage of increasing the clumping strength for ease in removing soiled litter, thus ensuring a litter box stays cleaner longer.
For claim 15, Petska et al. fails to specifically disclose the pet litter of claim 1, wherein the starch is cereal starch. However, Wang et al. teaches a pet litter comprising dried particles (as discussed in [0009]), wherein the dried particles further comprise a binder (as discussed in [0025]) comprising starch and wherein the starch is cereal starch (as discussed in [0025]: “starches, such as wheat paste (a pregelatinized starch)”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dried particles of Petska et al. to include cereal starch as taught by Wang et al. for the advantage of increasing the clumping strength for ease in removing soiled litter, thus ensuring a litter box stays cleaner longer.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (U.S. Patent Application Publication No. 2005/0175577) in view of Dent et al. (WO 99/56869 A1) and Fritter (CA 2546538 A1).
For claim 1, Jenkins et al. discloses a pet litter (as discussed in the abstract) comprising dried particles (as discussed in [0090]) of compacted material (as discussed in [0105]) comprising expanded perlite (as discussed in [0029]: “absorbent material” and [0033]), wherein the dried particles further comprise a binder (as discussed in [0047]) comprising starch (as discussed in [0052]).
Jenkins et al. fails to show the dried particles of compacted material comprising 50 wt. % to 85 wt. % expanded perlite. However, Dent teaches liquid absorbent granules comprising a lightweight aggregate comprising expanded perlite (as discussed on page 2, lines 3-4), wherein dried particles (as discussed on page 5, line 12) comprise 50 wt. % to 85 wt. % expanded perlite (as discussed on page 2, lines 3-4: “up to 50 per cent by weight”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dried particles of Jenkins et al. to include 50 wt. % to 85 wt. % expanded perlite as taught by Dent et al. for the advantages of providing a highly absorbent material to solidify liquid waste and providing a significant weight reduction to easily transport the litter.
Jenkins et al. fails to show wherein the dried particles have a density of about 25.0 Ib/ft3 to about 55.0 Ib/ft3. However, Fritter teaches a pet litter (as seen in the title) comprising dried particles (as discussed in [0029] and in [0068]) of compacted material (as discussed in [0064]: “high pressure agglomeration process, a low pressure agglomeration process’, “a roll press compaction process’, and in [0068]: “compaction”), wherein the dried particles further comprise a binder (as discussed in [0029]) comprising starch (as discussed in [0057]), and wherein the dried particles have a density of about 25.0 Ib/ft3 to about 55.0 Ib/ft3 (as shown in Table 1 on page 19, the composite of particles has a density of 57 Ib/ft3 when the particles are compacted using a roll press compaction process). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dried particles of Jenkins et al. to include a density of about 25.0 Ib/ft3 to about 55.0 Ib/ft3 as taught by Fritter for the advantage of providing a significant weight reduction to easily transport the litter.
For claim 10, Jenkins et al. as modified by Dent et al. and Fritter disclose the pet litter of claim 1, wherein the litter is a non-clumping litter that does not contain a clumping agent (Jenkins et al. as discussed in [0107]-[0110]: the pet litter of Example 1 does not include a clumping agent and is contemplated to be “non-clumpable”).


Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 6-7 and 9-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s argument, on page 4 of the Remarks, that “Dent teaches, at most, 48% expanded perlite. In contrast, Applicants' independent Claim 1 requires 50 wt. % to 85 wt. % expanded perlite.” The examiner maintains the reference to Dent explicitly discloses the absorbent granules comprise up to 50% expanded perlite. However, when looking at the granule make-up on pages 1-2, it is clear that the portion of expanded perlite is 48% wt. (when the composition contains the expanded perlite in addition to at least 50% wt. of absorbent waste product, 1% wt. of binder, & 1% wt. of water). The MPEP 2144.05 supports a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Given, the claimed range is significantly broad at 50% wt. to 85% wt., and Applicant's disclosure lacks criticality on why 50% is significantly different than 48%, the claimed range is obvious over the reference to Dent.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643